 1   HEATHER E. WILLIAMS, CA SBN 122664
     Federal Defender
 2   MEGAN T. HOPKINS, CA SBN 294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710
 6   Attorneys for Defendant
     CHRISTOPHER JAMES HARP
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:15-cr-0301-LJO-SKO
12                     Plaintiff,                  JOINT STATUS REPORT RE:
                                                   UNSUPERVISED PROBATION; REQUEST
13   vs.                                           TO VACATE REVIEW HEARING AND
                                                   TERMINATE PROBATION; ORDER
14   CHRISTOPHER JAMES HARP,
                                                   JUDGE: Hon. Lawrence J. O’Neill
15                    Defendant.
16
17          Defendant Christopher James Harp, by and through his counsel, Assistant Federal
18   Defender Megan T. Hopkins, and counsel for the government, Assistant United States Attorney
19   Michael Tierney, hereby jointly submit the following status report regarding Mr. Harp’s
20   compliance with the terms and conditions of his term of unsupervised probation.
21          On February 11, 2019, Mr. Harp was sentenced to an 18-month term of unsupervised
22   probation with the conditions that he: 1) obey all laws; 2) report any new contact with law
23   enforcement within 72 hours; and 3) maintain his sobriety. The Court indicated at the time of
24   sentencing that if Mr. Harp was in compliance with the terms and conditions of probation at the
25   time of his review hearing, set for January 13, 2020 at 9:30 a.m., probation would be terminated.
26   Alternatively, if Mr. Harp were not in compliance, he would be facing a custodial sentence for
27   any violation, as determined by the Court.
28          Mr. Harp has not had any new contact with law enforcement, nor has he been arrested or
 1   convicted for any offense during his probation term. Mr. Harp was also able to clear up several
 2   old warrants for traffic violations and misdemeanor matters in Kern County over the past year,
 3   and is free from any pending cases for the first time in more than 15 years. He is working
 4   towards obtaining his driver’s license presently.
 5            Additionally, Mr. Harp has maintained his sobriety, refraining from any use of alcohol or
 6   methamphetamine for more than 16 months to date, and plans to continue in his recovery from
 7   substance abuse permanently. After being homeless for more than 14 years, Mr. Harp is now on
 8   an affordable housing waiting list and has managed to save up a down payment and security
 9   deposit with his wife, Connie Harp, towards a home of their own. In the meantime, Mr. Harp
10   and his wife are fortunate enough to have friends who have offered shelter this winter in the
11   Bakersfield area.
12            In light of Mr. Harp’s compliance with all terms and conditions of his probationary term,
13   it is the request the parties that the review hearing in this matter be vacated and his term of
14   probation be terminated as of January 13, 2020.
15                                                  Respectfully submitted,
16
                                                    HEATHER E. WILLIAMS
17                                                  Federal Defender
18
19   DATED: December 16, 2019                       /s/ Megan T. Hopkins
                                                    MEGAN T. HOPKINS
20                                                  Assistant Federal Defender
                                                    Attorneys for Defendant
21                                                  CHRISTOPHER JAMES HARP
22
                                                    MCGREGOR SCOTT
23                                                  United States Attorney
24
     DATED: December 16, 2019                       /s/ Michael Tierney
25                                                  MICHAEL TIERNEY
                                                    Assistant United States Attorney
26                                                  Attorney for Plaintiff
27

28

      fggfff Status Report
      HARP/                                           -2-
 1                                              ORDER
 2            The review hearing scheduled for January 13, 2020 at 9:30 a.m. is hereby vacated. In
 3   recognition of Defendant Christopher James Harp’s compliance with the terms and conditions of
 4   unsupervised probation, the term of probation is hereby terminated as of January 13, 2020.
 5
     IT IS SO ORDERED.
 6
 7
         Dated:        December 16, 2019                   /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      fggfff Status Report
      HARP/                                          -3-
